Exhibit 10.1

RETIREMENT AND SEPARATION AGREEMENT

THIS RETIREMENT AND SEPARATION AGREEMENT (this “Agreement”) is made by and
between PARKER DRILLING COMPANY, a Delaware corporation (“Parker Drilling”), and
ROBERT L. PARKER, JR. (“Executive”) this 1st day of November, 2013 (“Effective
Date”). Parker Drilling and Executive are sometimes referred to collectively as
the “Parties” or individually as a “Party”.

PURPOSE

Parker Drilling and Executive have reached a mutual agreement that Executive’s
employment with Parker Drilling will terminate as a result of Executive’s
decision to retire at the close of business on December 31, 2013 (the
“Retirement Date”) pursuant to the terms of this Agreement.

TERMS

To achieve a final and amicable resolution of the employment relationship in all
its aspects and in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Termination of Employment Agreement. Except as otherwise provided herein
(including, but not limited to, Sections 8, 12 and 15 hereof), this Agreement
replaces and terminates that certain First Amended and Restated Employment
Agreement entered into as of March 21, 2011, as amended by the Parties on
August 29, 2011 and March 5, 2012 (collectively, the “Employment Agreement”),
and will constitute the entire agreement between the Parties.

2. Resignation as Officer and Termination of Employment. Executive hereby
resigns all positions as an officer, employee, representative or agent of Parker
Drilling and its affiliates effective as of the close of business on the
Retirement Date. While Executive is resigning from his positions as officer,
employee, representative or agent of Parker Drilling, Executive is not resigning
his current positions as director and chairman of the Board of Directors of
Parker Drilling (the “Board”), which terms are set to expire at the close of the
2014 annual meeting of Parker Drilling stockholders.

3. Payment of Accrued Amounts.

(a) Parker Drilling shall continue to pay to Executive his base salary of
$425,000 per year through the Retirement Date, in accordance with Parker
Drilling’s normal payroll schedule and procedures for its executives.

(b) On or before the Retirement Date, Parker Drilling shall pay to Executive an
amount equal to $204.32 for each hour of Executive’s accrued but unused paid
time off as of the Retirement Date.1

 

1  Calculated by dividing base salary by 2,080 annual hours. $425,000 ÷ 2,080
hrs = $204.32/hr.

 

Page 1 of 11



--------------------------------------------------------------------------------

(c) In the event that the Compensation Committee of the Board approves 2013
annual cash bonuses to other executives under the Parker Drilling Company
Incentive Compensation Plan (as Amended and Restated Effective January 1, 2009),
Executive shall receive at the same time as the other participants a cash bonus
for 2013, based on the same corporate scorecard applied to other senior
executives and Executive’s individual performance factor, as determined by the
Compensation Committee.

4. Cash Payment. Provided that the Waiver and Release referenced in Section 11
and attached hereto as Appendix B becomes irrevocable by Executive (defined as
the Waiver Effective Date in the Waiver and Release), Parker Drilling shall pay
to Executive in a lump sum six (6) months following the Retirement Date an
amount equal to $2,488,023.50.2

5. Vesting of Restricted Stock and Performance Units on Pro Rata Basis.
Executive is the recipient of certain Parker Drilling restricted stock units and
performance units that are not vested as of the Effective Date (respectively
“RSUs” and “Performance Units”), which RSUs and Performance Units are listed on
Appendix A to this Agreement. Parker Drilling granted the RSUs and Performance
Units to Executive pursuant to certain award agreements (the “Award
Agreements”), the Parker Drilling Company 2010 Long-Term Incentive Plan; the
Parker Drilling Company Long-Term Incentive Program for 2011; the Parker
Drilling Company Long-Term Incentive Program for 2012; and the Parker Drilling
Company 2010 Long-Term Incentive Plan, as Amended and Restated on May 8, 2013
(collectively, the “LTIP”). The terms of the Award Agreements provide that
Executive’s rights to the RSUs shall vest on a Pro Rata Basis (as defined in the
LTIP) upon termination of Executive’s employment with Parker Drilling under
certain circumstances. Parker Drilling hereby fully vests and removes all
restrictions from, the number of RSUs designated on Appendix A as vested on the
Retirement Date (December 31, 2013), and such RSUs are hereby fully vested and
transferable to Executive free of any and all restrictions as of the Retirement
Date. All RSUs that remain unvested as of the Retirement Date shall be forfeited
by Executive as of the Retirement Date. Section 2(c) of the Employment Agreement
provides that Executive’s rights to the Performance Units shall vest on a Pro
Rata Basis (as defined therein). Payment for such Performance Units shall be
made at such time as the Compensation Committee of the Board certifies Parker
Drilling’s performance during each of the Performance Periods as defined in
Section 2(c) of the Employment Agreement.

6. Group Health Coverage.

(a) Parker Drilling shall provide to Executive and his covered dependents, if
any, coverage as in effect for Executive on the date immediately prior to the
Retirement Date under Parker Drilling’s group health plan and group dental plan
for a period of twenty-four (24) months following the Retirement Date; provided,
however, Executive and his covered dependents, if any, shall not be required to
pay any portion of the premium cost to retain such coverages except that the
cost of such coverages will be imputed as income and reported as wages to
Executive in the event that Parker Drilling maintains a self-funded group health
plan and/or group dental plan and such Parker Drilling-provided coverage would
otherwise be discriminatory within the meaning of Section 105(h) of the Internal
Revenue Code of 1986, as amended (the “Code”). In all other respects, Executive
shall be treated the same as other participants under the terms of such plans.

(b) From and after the later of (i) the end of the then 24-month period
described in Section 6(a) or (ii) the date on which Executive no longer receives
health benefits (if any) as a member of the Board, Executive and his covered
dependents, if any, shall be entitled to elect continuation coverage under such
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and Parker Drilling’s procedures for COBRA administration
(“COBRA Coverage”). In the event that COBRA Coverage is elected, (i) the COBRA
time period shall not be reduced by the post-termination continuation coverage
provided pursuant to Section 6(a) and (ii) Executive (and his covered
dependents, if any) must pay the full COBRA premium rates as effective during
the COBRA Coverage period. In the event Executive does not execute and deliver
the Waiver and Release described in Section 11, Executive and his covered
dependents, if any, shall be entitled to only COBRA Coverage after the
Retirement Date.

 

2  Calculated based on a high salary of $606,835 and a high bonus of $637,177.
($606,835 + $637,177) x 2 = $2,488,023.50.

 

Page 2 of 11



--------------------------------------------------------------------------------

(c) In the event of any change to the group health plan or group dental plan
following the Retirement Date, Executive shall be treated consistently with
senior officers of Parker Drilling (or its successor) with respect to the terms
and conditions of coverage and other substantive provisions of the plan;
provided, however, no participant contributions shall be required from Executive
(and his covered dependents, if any) unless COBRA Coverage is in effect.
Notwithstanding the foregoing provisions of this Section 6(c), the coverage of
Executive (and his dependents, if any) under such health and/or dental plans
maintained by Parker Drilling shall terminate in the event that Executive
becomes employed by another for-profit employer which maintains a group health
plan or plans for its employees providing group health coverage or group dental
coverage, as applicable; provided, however, any COBRA Coverage shall not be
terminated unless and until permitted under COBRA. For purposes of the preceding
sentence, (i) the coverage of Executive (and his dependents, if any) under the
health and/or dental plans maintained by Parking Drilling shall not terminate
until Executive becomes eligible to participate in such group health and group
dental coverage of another for-profit employer and (ii) personal coverage
obtained by Executive other than through employment or coverage available by
reason of Executive’s performance of services as an independent contractor shall
not be considered.

7. Withholdings; Right of Offset. Parker Drilling may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal deductions made with
respect to Parker Drilling’s employees generally, and (c) any advances made to
Executive and owed to Parker Drilling.

8. Indemnity Rights. The Parties agree that the terms and provisions of
Section 24 of the Employment Agreement shall remain in full force and effect.

9. Miscellaneous Matters.

(a) Parker Drilling shall allow Executive to retain the AXA life insurance
policy #111300091 referenced in Section 5(a)(2) of the Employment Agreement,
with a maximum death benefit of $3,000,000 payable to the Designated Beneficiary
under the policy. In order for Executive to continue the life insurance
coverage, he must pay all premium amounts due after the Retirement Date. Parker
Drilling shall assign any and all rights in such insurance policy to Executive,
and Executive agrees to assume any and all obligations for future payments due
under such insurance policy.

(b) Executive shall be allowed to retain the iPhone provided by Parker Drilling
without cost to Executive, but Executive shall assume and pay all usage, repair
or replacement charges associated with the iPhone from and after the Retirement
Date; provided, however, that (i) Parker Drilling shall pay for the cost of
usage and the data plan for Executive’s iPhone and iPad so long as Executive
remains the Non-Executive Chairman of the Board and (ii) Parker Drilling retains
the right to remove any information related to Parker Drilling which exists on
the iPhone from and after the Retirement Date.

(c) Executive shall also be allowed to retain the laptop computer, the iPad and
the Dell PC at Executive’s home that were provided by Parker Drilling, without
cost to Executive; provided, however, that Parker Drilling retains the right to
remove any information related to Parker Drilling which exists on the laptop,
iPad or Dell PC from and after the Retirement Date.

(d) Executive shall have access to assistance from Parker Drilling’s Information
Technology Help Desk and shall be permitted to continue use of his Parker
Drilling email account, but such assistance and use of such email account may be
withdrawn at any time after Executive’s service as a member of the Board is
concluded.

(e) Executive shall be allowed to use an office at Parker Drilling’s
headquarters and shall be provided with secretarial support (not to exceed ten
(10) hours per week) and an access card for such office, so long as Executive
remains the Non-Executive Chairman of the Board.

 

Page 3 of 11



--------------------------------------------------------------------------------

(f) Except as otherwise provided hereunder, promptly after the Retirement Date,
Executive shall return to Parker Drilling all property of Parker Drilling in
Executive’s possession. Likewise, Parker Drilling shall return to Executive (or
provide access so that Executive may collect) all property of Executive in
Parker Drilling’s possession, on a mutually agreeable schedule that shall not
extend beyond the date of the 2014 annual meeting of Parker Drilling
stockholders.

10. Future Board Service. For purposes of business continuity and in order to
facilitate a seamless and orderly succession plan in connection with
relinquishing his role as Chairman of the Board at the close of the 2014 annual
meeting of Parker Drilling stockholders, Executive agrees to stand for
re-election as a Class III director at such annual meeting of stockholders, and
Parker Drilling shall pay Executive $250,000 on the business day preceding
Parker Drilling’s annual meeting of stockholders in each of the 2015, 2016 and
2017 calendar years; provided, however, that on each of such business days
Executive serves, and has continuously since the Retirement Date served, as a
director on the Board. This additional stipend is based upon Executive’s
agreement to provide ad hoc support to Parker Drilling in matters that would be
beneficial to the interests of Parker Drilling, including Executive’s historical
and industry knowledge, client relationships and related expertise. The amounts
payable to Executive pursuant to this Section 10 shall be in addition to, and
not in lieu of, the compensation and benefits that Executive is otherwise
entitled to as a non-employee director of Parker Drilling, including, without
limitation, annual cash retainer fees, meeting fees, equity grants and other
fees and reimbursements payable to a Class III director. The Board shall
designate Executive as Chairman Emeritus of the Board, effective when Executive
ceases to serve as a director of the Board.

11. Global Release of Claims. On the Retirement Date, Executive shall execute
and deliver to Parker Drilling the Waiver and Release attached hereto as
Appendix B (the “Waiver and Release”).

12. Restrictive Covenants. The Parties (a) agree that the terms and provisions
of Sections 10 through 20 of the Employment Agreement shall remain in effect
after the Effective Date pursuant to their respective terms and (b) acknowledge
and agree that the restrictions under Sections 13 through 15 of the Employment
Agreement shall expire on December 31, 2014, subject to Section 17 of the
Employment Agreement.

13. Knowing and Voluntary Agreement. The Executive understands it is his choice
whether to enter into this Agreement and that his decision to do so is voluntary
and is made knowingly. The Executive acknowledges that he has been advised by
Parker Drilling to seek legal counsel to review this Agreement.

14. Press Release. Parker Drilling and Executive shall cooperate in the
preparation of a press release by Parker Drilling announcing Executive’s planned
retirement from Parker Drilling, the content of which shall be subject to the
review and approval of Executive, which approval shall not be unreasonably
withheld, conditioned or delayed. In no event shall Executive’s rights under
this Section 14 prevent Parker Drilling from fulfilling its obligations under
applicable stock exchange rules and securities laws and regulations.

15. Dispute Resolution. If any dispute arises out of or is related to this
Agreement, Parker Drilling and Executive hereby agree to resolve such dispute
pursuant to the provisions of Section 28 of the Employment Agreement.

16. Severability. It is the desire of the parties hereto that this Agreement
(including the provisions of the Employment Agreement incorporated by reference
herein) be enforced to the maximum extent permitted by law, and should any
provision contained herein be held unenforceable by a court of competent
jurisdiction or arbitrator (pursuant to Section 28 of the Employment Agreement),
the parties hereby agree and consent that such provision shall be reformed to
create a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.

 

Page 4 of 11



--------------------------------------------------------------------------------

17. No Admission of Liability. This Agreement and compliance with this Agreement
shall not be construed as an admission by Parker Drilling or Executive of any
liability whatsoever, or as an admission by Parker Drilling of any violation of
the rights of Executive or any other person, or any violation of any order, law,
statute, duty or contract.

18. Intention to Comply with Code Section 409A.

(a) This Agreement is intended to comply with Code Section 409A. Executive
acknowledges that if any provision of this Agreement (or of any award of
compensation or benefits) would cause Executive to incur any additional tax or
interest under Code Section 409A and accompanying Treasury regulations and other
authoritative guidance, such additional tax and interest shall solely be his
responsibility.

(b) Pursuant to Code Section 409A, no reimbursement of any expense shall be made
by Parker Drilling after December 31st of the year following the calendar year
in which the expense was incurred. The amount eligible for reimbursement under
this Agreement during a taxable year may not affect expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement under
this Agreement is not subject to liquidation or exchange for another benefit.

(c) For purposes of Code Section 409A, each payment under this Agreement shall
be deemed to be a separate payment. Except as permitted under Code Section 409A,
any deferred compensation (within the meaning of Code Section 409A) payable to
Executive under this Agreement may not be reduced by, or offset against, any
amount owing by Executive to Parker Drilling or any of its affiliates.

19. Attorneys’ Fees. On or before December 31, 2013, Parker Drilling shall pay
Executive for the attorneys’ fees reasonably incurred by Executive in the
negotiation, drafting and execution of this Agreement and the documents
contemplated herein. Also, Parker Drilling shall pay Executive for the
attorneys’ fees reasonably incurred by Executive from time to time in the
implementation and any enforcement of this Agreement by Executive. At
Executive’s request, such payments shall be made directly by Parker Drilling to
such attorneys.

20. Governing Law. This Agreement will be interpreted and enforced in accordance
with the laws of the State of Texas, without regard to the principles of
conflicts of laws.

21. Notices. Each notice or other communication required or permitted under this
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other party at the address for that party set
forth below that party’s signature on this Agreement, or at such other address
as the recipient has designated by notice to the other party. Either party may
change the address for notice by notifying the other party of such change in
accordance with this Section 21.

22. Entirety and Integration. Upon the execution hereof by Parker Drilling and
Executive, this Agreement (including the provisions of the Employment Agreement
incorporated by reference herein) shall constitute a single, integrated contract
expressing the entire agreement of the parties relative to the subject matter
hereof and supersedes all prior negotiations, understandings and/or agreements,
if any, of the parties. No covenants, agreements, representations, or warranties
of any kind whatsoever have been made by any party hereto, except as
specifically set forth in this Agreement.

23. Authorization. Each person signing this Agreement as a party or on behalf of
a party represents that he or she is duly authorized to sign this Agreement on
such party’s behalf, and is executing this Agreement voluntarily, knowingly, and
without any duress or coercion.

[SIGNATURE PAGE FOLLOWS]

 

Page 5 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which may
be executed in multiple counterparts, as of the date first above written.

 

PARKER DRILLING COMPANY     EXECUTIVE /s/ Gary G. Rich     /s/ ROBERT L. PARKER,
JR. By: Gary G. Rich     ROBERT L. PARKER, JR. Its: President and CEO     Date:
11/01/13     Date: 11/01/13 Address for Notices:     Address for Notices: Parker
Drilling Company     Mr. Robert L. Parker, Jr. Attn: Chairman, Compensation
Committee     3113 Avalon Place of the Board of Directors     Houston, Texas
77019 5 Greenway Plaza, Suite 100     Houston, Texas 77046    

 

Page 6 of 11



--------------------------------------------------------------------------------

Appendix A

Restricted Stock Unit Grants

 

Date of Award Agreement

   Number of
Grant Units      Number of Units
Forfeited      Number of Units Vested
as of December 31, 2013  

March 11, 2011

     144,396         8,022         136,374   

May 18, 2012

     115,930         51,524         64,406   

May 20, 2013

     118,056         91,821         26,235      

 

 

    

 

 

    

 

 

 

Total

     378,382         151,367         227,015   

Performance Unit Grants

 

Date of Award Agreement

   Number of
Grant Units   Number of Units Vested
as of December 31, 2013  

March 11, 2011

   12,533.57


(Performance Units)

    12,533.57   

May 18, 2012

   12,534


(Performance Units)

    8,356   

May 20, 2013

   3,761


(Performance Cash Units)

    1,254   

May 20, 2013

   88,542


(Performance Stock Units)

    29,514   

 

Page 7 of 11



--------------------------------------------------------------------------------

Appendix B

WAIVER AND RELEASE

Pursuant to the terms of the Retirement and Separation Agreement made as of
November 1, 2013, between Parking Drilling Company (the “Company”) and me (the
“Retirement and Separation Agreement”), and in consideration of the payments
made to me and other benefits to be received by me pursuant thereto, including
the payment of severance as provided in the Retirement and Separation Agreement
six (6) months following the Retirement Date (as defined in the Retirement and
Separation Agreement), I, ROBERT L. PARKER, JR., do freely and voluntarily enter
into this Waiver and Release (the “Release”), which shall become effective and
binding on the eighth day following my signing this Waiver and Release as
provided herein (the “Waiver Effective Date”). It is my intent to be legally
bound, according to the terms set forth below.

In exchange for the payments and other benefits to be provided to me by the
Company pursuant to the Retirement and Separation Agreement (the “Separation
Payment” and “Separation Benefits”), I hereby agree and state as follows:

1. I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge Company, its
predecessors, successors, parents, subsidiaries, merged entities, operating
units, affiliates, divisions, insurers, administrators, trustees, and the
agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with Company, including but not
limited to any and all claims pursuant to Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.),
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983
and 1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act (29 U.S.C. §621, et seq.), which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001, et seq. ), which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C. §
12101, et seq.), which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides
medical and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et
seq.), including the wage and hour laws relating to payment of wages; and all
other federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, mental pain, suffering and anguish, emotional
upset, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, breach of any express or implied covenant of good faith and fair
dealing, that Company has dealt with me unfairly or in bad faith, and all other
common law contract and tort claims.

Notwithstanding the foregoing, I am not waiving any rights or claims that may
arise after this Waiver and Release is signed by me. Moreover, this Waiver and
Release does not apply to any claims or rights which, by operation of law,
cannot be waived, including the right to file an administrative charge or
participate in an administrative investigation or proceeding; however, by
signing this Waiver and Release I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Nothing in this Waiver and Release shall affect
in any way my rights of indemnification and directors and officers liability
insurance coverage provided to me pursuant to the Company’s by-laws, my
employment agreement, and/or pursuant to any other agreements or policies in
effect prior to the effective date of my termination, which shall continue in
full force and effect, in accordance with their terms, following the Waiver
Effective Date.

 

Page 8 of 11



--------------------------------------------------------------------------------

2. I forever waive and relinquish any right or claim to reinstatement to active
employment with Company, its affiliates, subsidiaries, divisions, parent, and
successors. I further acknowledge that Company has no obligation to rehire or
return me to active duty at any time in the future.

3. I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, derogatory statements, and
the confidential or proprietary information of the Company shall continue in
full force and effect as described in the Employment Agreement, as modified by
the Retirement and Separation Agreement.

4. I hereby acknowledge and affirm as follows:

(a) I have been advised to consult with an attorney prior to signing this Waiver
and Release.

(b) I have been extended a period of 21 days in which to consider this Waiver
and Release.

(c) I understand that for a period of seven days following my execution of this
Waiver and Release, I may revoke the Waiver and Release by notifying the
Company, in writing, of my desire to do so. I understand that after the
seven-day period has elapsed and I have not revoked this Waiver and Release, it
shall then become effective and enforceable. I understand that the Separation
Payment will not be made under the Retirement and Separation Agreement and I
will not be entitled to the Severance Benefits made under the Retirement and
Separation Agreement until after the seven-day period has elapsed and I have not
revoked this Waiver and Release.

(d) I acknowledge that I have received payment for all wages due at time of my
employment termination, including any reimbursement for any and all business
related expenses. I further acknowledge that the Separation Payment and the
Separation Benefits are consideration to which I am not otherwise entitled under
any Company plan, program, or prior agreement.

(e) I certify that, except as provided in the Retirement and Separation
Agreement, I have returned all property of the Company, including but not
limited to, keys, credit and fuel cards, files, lists, and documents of all
kinds regardless of the medium in which they are maintained.

(f) I have carefully read the contents of this Waiver and Release and I
understand its contents. I am executing this Waiver and Release voluntarily,
knowingly, and without any duress or coercion.

5. I agree to cooperate with the Company and its legal counsel in connection
with any current or future litigation, investigation or other legal matters
involving the Company about which I have knowledge or information, and I agree
to make myself available for that purpose. My obligations to cooperate under
this Paragraph 5 shall begin on my Retirement Date and shall continue after the
termination of my employment.

(a) Among other matters, I agree to cooperate fully with the Company and its
legal counsel in all matters concerning:

(i) requests for information relating to my employment with the Company;

(ii) the defense or prosecution of any claims or actions now in existence or
which may be brought in the future against or on behalf of the Company, which
relate to events or occurrences that transpired while I was employed by the
Company or of which I otherwise have knowledge; and/or

 

Page 9 of 11



--------------------------------------------------------------------------------

(iii) any investigation or review by any U.S. or other government, regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
U.S. Department of Justice or the U.S. Securities and Exchange Commission) to
the extent such investigation or review relates to events or occurrences that
transpired while I was employed by the Company or of which I otherwise have
knowledge.

(b) Among other activities, my cooperation shall include:

(i) making myself available to meet and speak with officers or employees of the
Company, the Company’s counsel or, upon the Company’s request, third-parties, at
reasonable times and reasonable locations to be determined by the Company;

(ii) providing truthful and complete information or testimony at interviews or
in connection with any legal proceedings or other actions;

(iii) producing all documents in my possession or control requested by the
Company;

(iv) executing documents at the Company’s request, provided that they are
accurate and truthful; and/or

(v) taking such other actions as may reasonably be requested by the Company
and/or the Company’s counsel to effectuate the foregoing.

(c) Without the Company’s express prior approval or unless required by law, I
will not furnish information to or cooperate with any non-governmental entity or
person in connection with any proceeding or legal action involving the Company.
Nothing in this Separation Agreement and Release is intended to or shall
preclude me from providing truthful and complete testimony in response to a
valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. I shall notify
the Company in writing as promptly as practicable after receiving any such
demand and, where possible, shall provide such notice no less than ten (10) days
prior to responding or otherwise complying with such demand.

(d) The Company will reimburse me for any reasonable, out-of-pocket travel,
hotel and meal expenses and reasonable attorney’s fees (to the extent I
reasonably determine legal counsel to be necessary to my cooperation hereunder)
incurred in connection with the performance of my obligations pursuant to this
Paragraph 5. In addition, if my activities pursuant to this Paragraph 5 require
more than ten (10) hours of my time, the Company shall compensate me for all
such time at the rate of $205 per hour.

6. I acknowledge that this Waiver and Release shall not be construed as an
admission by any of the Released Parties of any liability whatsoever, or as an
admission by any of the Released Parties of any violation of my rights or of any
other person, or any violation of any order, law, statute, duty or contract.

7. I agree that the terms and conditions of this Waiver and Release are
confidential and that I will not, directly or indirectly, disclose the existence
of or terms of this Waiver and Release to anyone other than my attorney or tax
advisor, except to the extent such disclosure may be required for accounting or
tax reporting purposes or otherwise be required by law or direction of a court.
Nothing in this provision shall be construed to prohibit me from disclosing this
Waiver and Release to the Equal Employment Opportunity Commission in connection
with any complaint or charge submitted to that agency.

 

Page 10 of 11



--------------------------------------------------------------------------------

8. In the event that any provision of this Waiver and Release should be held
void, voidable, or unenforceable, the remaining portions shall remain in full
force and effect.

9. I hereby declare that this Waiver and Release and the Retirement and
Separation Agreement constitute the entire and final settlement between me and
the Company, superseding any and all prior agreements, and that the Company has
not made any promise or offered any other agreement, except those expressed in
this Waiver and Release and the Retirement and Separation Agreement, to induce
or persuade me to enter into this Waiver and Release.

IN WITNESS WHEREOF, I have signed this Waiver and Release on the 1st day of
November, 2013.

 

 

 

ROBERT L. PARKER, JR.

 

Page 11 of 11